Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 1, line 9, the limitation, “
    PNG
    media_image1.png
    106
    323
    media_image1.png
    Greyscale
” should be deleted. 

Claim1, line 10, the limitation, “
    PNG
    media_image2.png
    119
    296
    media_image2.png
    Greyscale
” should be delete.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
	Claims 1-10, 12, 14, 16, 18 are objected to. 
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations the prior art does not teach nor suggest a low leakage electrolytic capacitor comprising an electrically conductive polymer, an auxiliary polymer represented by formula 
    PNG
    media_image3.png
    115
    264
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    181
    297
    media_image4.png
    Greyscale
, an ion liquid; and carbon filler (claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848